Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendment
2.	Applicant’s amendments filed 7/12/2022 to the claims are accepted. In this amendment, claim 1 has been amended. In response, the 112 rejection is withdrawn. 
Response to Argument
3.	 Applicant’s arguments filed on 7/12/2022 to the prior art rejection have been fully considered. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior arts Ba and Miyata disclose the new feature as demonstrated more fully below.
a.  Applicant’s arguments regarding the previous rejection that MIYATA fails to teach (1) "calculating, using the hydraulic model parameterized with the determined set of values of control variables, said one or more water flow rates at boundaries of the sub-network, for a period of time”. Remark, page 15. a (2) Applicant further argues that “this step basically includes calculating for all the pipes at the limits of the sub-network, the input or output water flows for the period of time”.  It should be noted that this last step is applicable to any sub-network of the water distribution system, whatever the number of pipes at the boundaries of the sub-network, and that this last step is applicable even if neither all the pipes at the boundaries of the sub-network nor all the nodes at the boundaries are equipped with sensors. Remark, page 14, paras 1-2. 

The Examiner respectfully disagrees. a (1) Applicant argues that the parameterized of a hydraulic model of water distribution network,… and determination of values of control variables, which minimize differences between predictions and observations of the subset of the state variables (Remark, page 13, para 3) and “the values of control variables allow simulating the whole water distribution system, and thus obtaining, based on an initial state of the water distribution system, estimations of pressures and water flows in point of the water distribution system”. Remark, page 13 last 3 lines. 
MIYATA teaches “a pipe network calculation unit for estimating pressure values of nodes of the entire water distribution block and flow rate values of the pipes based on information stored in water demand databased and information “parameters” stored in the pipe network database, see Abstract, parameters, e.g. pipe location, pipe age, pipe material, etc. see [0004]. MIYATA further teaches estimating a leak allocated amount of each node of a pipe network by minimizing the difference between the estimated pressure value calculated by pipe network calculation (or “pipe network analysis or hydraulic simulation”) considered “hydraulic model” (Miyata, [0005]), e.g. estimates (or simulates) the pressures of nodes and the flow rates of pipes at one time a day (Miyata, [0031]).  Thus, it is apparent MIYATA anticipates the limitation.
In addition, in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in a (2) above) are not recited in the rejected claims. Although the claim is interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b.  Applicant’s arguments that “there is no suggestion or disclosure in BA or MIYATA separately or in proper combination that render obvious the features of the present claimed invention.  Applicant further argues that a person of ordinary skill in the art would not combine BA and MIYATA. BA is directed to techniques for iterative reduction of uncertainty in water distribution networks; and MIYATA is directed to a leak detection device. In this regard, Applicant asserts that there is no proper "reason that would have prompted" a person of ordinary skill in the art to combine the elements as set forth in the Office Action.  Remark, pages 17-18”.


	The Examiner respectfully disagrees. BA teaches the techniques for identifying both sources of uncertainty in water distribution networks and correct the model, where the sources are either model uncertainties (e.g. wrong or incorrect parameters of the hydraulic model, like pipe roughness) or real process faults (e.g., the presence of a leak, a valve or a pump not functioning properly) (see BA, [0013]).
	MIYATA teaches estimating leak distribution in water distribution block, which constitutes a distribution pipe network, and identifying individual leaks in the water-distribution block, where estimating the pressure values of the nodes of the entire water-distribution block and the flow rate values of the pipes (see Miyata abstract).
The combination of Ba and Miyata is proper as addressed in the response a. above. In addition, Ba identifies a leak in water distribution networks while Miyata detects/ identifies individual leaks in water distribution networks, where the current application also discloses detecting and pre-locates leaks in water distribution network, see spec [0030]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the water flowing into the water distribution block as taught by Miyata that would facilitate to estimate the leak water amount or individual leak positions and water demand flowing in the water distribution network (Miyata, [0047], [0067]).
c.  Based on a. and b. above, Ba in view of Miyata and further Howitt anticipates the limitation in claim 4. Ba in view of Miyata and further Hunnicutt anticipates the limitation in claims 6-7, and Ba in view of Miyata, Hunnicutt and further Allen anticipates the limitation in claim 8, as recited in the previous Office action.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	a.  Claim 1 recites “using sensors on a subset of the nodes and arcs of the water distribution network (WDN) to acquire observations of a subset of state variables of the WDN at said subset of the nodes and arcs at successive time references, said sensors
comprising at least one sensor of pressure, at least one sensor of flow rate, or at least
one sensor of water level of water tanks (lines 9-13) is indefinite.
	It is unclear how could “using sensors on a subset of nodes and arcs” when the specification discloses “not all nodes and arcs are equipped with sensor, see spec. [0057]. Moreover, “said subset” cannot includes nodes and arcs because the spec. discloses “select a subset of at least an element (node or arc), see spec. [0074], and “from specific node or arc to subset of the network and a whole network, see spec. [0075].
b.  Further, in claim 1, “wherein at least one arc at boundaries of the sub-network and at least one node at boundaries of the sub-network do not belong to said subset of the nodes and arcs” (lines 13-15) is definite because “the subset of nodes and arcs”, where subset is not included nodes and arcs based on a. above. Moreover, the spec. discloses “a plurality of sub-networks connected to the arc”, see spec. [0029], where “the sensors are placed according to the sub-network”, see spec. [0059].
For examination purpose, the limitation in b. above is assumed “wherein at least one arc at boundaries of the sub-network or at least one node at boundaries of the sub-network do not belong to said subset of the at least one node or the at least one arc”.
Dependent claims are rejected for the same reason as respective parent claim.

	AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103 
8.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1, 3, 5, and 9-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Ba et al, hereinafter Ba (US 2014/0163916 – of record) in view of Miyata et al, hereinafter Miyata (SG 193083 – of record).
  As per Claim 1, Ba teaches a method for estimating, for a water distribution network composed of nodes and arcs [0025], one or more water flow rates at boundaries of a sub-network of the water distribution network [0048], said water distribution network being modeled as a graph [0025], [0034], and said sub-network being defined as a connected subgraph of the graph (Fig 2, sub-WDNs, subsection, [0014]-[0015], [0033]-[0034]), said method comprising: 
parameterizing a hydraulic model of the water distribution network with a set of values of control variables characterizing the water distribution network (e.g. uncertain hydraulic model parameters, see abstract lines 1-3, [0048], [0035], [0026] ) and an output at the nodes [0015], [0019] ), said sensors comprising at least one sensor of pressure, at least one sensor of flow rate, or at least one sensor of water level of water tanks ( [0028], [0031] );
using sensors on a subset of the nodes and arcs of the water distribution network ( [0014], [0028] ) to acquire observations of a subset of state variables of the water distribution network at said subset of the nodes and arcs at successive time references (sensor data obtained related to time of day, [0030]-[0033] ) said sensor comprising at least one sensor of pressure, at least one sensor of flow rate, or at least one sensor of water level of water tanks [0028];
determining the set of values of control variables which minimize differences between prediction and the observations of the subset of the state variables [0053] by applying an optimization procedure (reduce uncertainty in WDN models, an inconsistency between model predictions and measurements, [0004], [0014], [0020], [0035]-[0036]).
Ba does not teach wherein at least one arc at boundaries of the sub-network and at least one node at boundaries of the sub-network do not belong to said subset; and calculating, based on the determined set of values of control variables, said one or more water flow rates at boundaries of the sub-network, for a period of time.  
Miyata teaches at least one node at boundaries of the sub-network does not belong to said subset of the nodes and arcs (Fig 2 shows remote sensor 141 for measuring a flow rate of water flowing into water distribution block 133 considered “a subset of nodes does not belong to the subset of nodes N1-N4, where each node of a branch “sub-network” is provided with a pressure sensor, e.g. sensors 142-145, see [0024] ); and
discloses calculating, using the hydraulic model parameter with the determined set of values of control variables, said one or more water flow rates (pipe network calculation (or “pipe network analysis or hydraulic simulation”) considered “hydraulic model”, see [0005], e.g. estimates (or simulates) the pressures of nodes and the flow rates of pipes at one time a day, [0031], Fig 6 shows areas 1-4 are sub-network, see [0065], for a period of time (estimates flow rate one time a day or times of day [0031]).
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the water flowing into the water distribution block as taught by Miyata that would facilitate to estimate the leak water amount or individual leak positions and water demand flowing in the water distribution network (Miyata, [0047], [0067]).
As per Claim 3, Ba in view of Miyata teaches the method of claim 1, Ba further teaches wherein the sensors on the water distribution network acquire measurements at least relative to water pressure at a subset of nodes of the water distribution network (hydraulic data such a pressure and flows at nodes, [0031], [0034]-[0035]).  
As per Claim 5, Ba in view of Miyata teaches the method of claim 1, Ba further teaches wherein said optimization procedure comprises a stepwise adjustment of the subset of values of control variables (Fig 2, sub-WDNs parameters, [0004], [0026], [0035]-[0039] and a break criterion based on residue values of a set of the state variables, said break criterion meaning that the residue values are small enough for considering that values of control variables accurately describe the water distribution network (the residual should be equals to zero, [0047], e.g. a leak, [0050]-[0052]).
As per Claim 9, Ba in view of Miyata teaches the method of claim 1, Ba does not teach wherein the control variables comprise one or more of constant or time-based consumption profiles of users. Miyata discloses the control variables (e.g. valve 300 in Fig 12 maybe closed [0097]) comprise one or more of constant or time-based consumption profiles of users [0026].  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the areas as taught by Miyata that would facilitate to implement control valves for measuring water usage by each consumer to predict the actual water demand and the flow rate in the water distribution network (Miyata, [0027]). 
As per Claim 10, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses wherein the time-based consumption profiles of users are defined for a plurality of different categories of users (e.g. water consumed recognized by customer or from “hydrants or the like” [0026]-[0027], [0031]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water consumption for different customer or usage as taught by Miyata that would facilitate to implement control valves for measuring water usage by each consumer and able to predict the actual water demand and the flow rate in the water distribution network (Miyata, [0027]). 
As per Claim 11, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses the control variables further comprise an estimation of water loss coefficient in the sub-network (Fig 1, 113, 115 - calculate a larger leak amount, [0032]-[0033]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water leak as taught by Miyata that would facilitate to implement control valves for measuring water leaking and enhancing efficiency of a leak search in the water distribution network (Miyata, [0009]). 
As per Claim 12, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses the control variables further comprise an estimate of a water loss coefficient for at least one area, an area [0030] comprising at least a node based on a distance [0033] or a pseudo-distance to the sensors (Figs 1 and 8, [0082], [0086]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to include an area comprising nodes as taught by Miyata that would facilitate recognizing the water leak based on nodes of the area and enhancing efficiency of a leak search in the water distribution network (Miyata, [0009]).
As per Claim 13, Ba in view of Miyata teaches a system comprising a water distribution network (Ba, [0001]), Ba further teaches sensors of at least one of pressure, flow rate or water level of water tanks in the water distribution network [0028], [0031], a computing device comprising a processor (Fig 3, 320); communication links between sensors and one of the computing device or a measurement acquisition system ([0014], [0025], [0031], [0034]); a storage media (Fig 3, media 350, [0058]); wherein the computing device [0055] is configured for executing the method according to claim 1 [0056]. 
As per Claim 14, Ba in view of Miyata teaches a computer program product, Ba further teaches stored on a non-transitory computer-readable medium (Fig 3), comprising code instructions for executing a method according to claim, [0056]-0057]. 
As per Claim 15, Ba in view of Miyata teaches the method of claim 1, further comprising: implementing a computing device comprising a processor (Fig 3, [0055] ); and implementing communication links between the sensors and one of the computing device or a measurement acquisition system ( [0014]).

10.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata and further Howitt (US 2016/0208952 – of record).
As per Claim 4, Ba in view of Miyata teaches the method of claim 1, Ba further teaches the sub-network is predefined, and the sensors of the water distribution networks are iteratively placed in order to limit, at each iteration, [0006], [0010], [0012], [0021]-[0022]), Ba does not teach one of a maximum distance or the maximum pseudo-distance between any sensor and any node.  Howitt discloses one of a maximum distance or the maximum pseudo-distance between any sensor and any node (maximum length sequence are pseudo-random sequences, [0050], [0053]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba and Miyata to implement a maximum pseudo-random sequences as taught by Howitt that would provide a spatial context for valve and hydrant placement within a water distribution transmission network [0053] and sufficient for evaluating the valves (Howitt, [0054]). 
11.	Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata and further Hunnicutt et al, hereinafter Hunnicutt (US patent 8,789,768 – of record).
As per Claim 6, Ba in view of Miyata teaches the method of claim 5, Ba further teaches wherein the stepwise adjustment of the control variables comprises: 
A) changing the set of values of the control variables (measurements integrated [0021], updated values [0038]); 
C) computing residue values of the subset of the state variables as a difference between predicted values and observed values at the time references, [0047]-[0048], [0049], [0052]; 
D) changing the set of values of the control variables (step (i) in [0056]) and going back to step B) if said difference does not satisfy the break criterion (repeat step (vi) in [0056]).
B) using the hydraulic model to calculate predicted values of the subset of state variables characterizing water at the time references ([0032]-[0033], [0052]). Ba does not teach water velocity at arcs and pressure at the nodes at the time references. Hunnicutt discloses water velocity at the arcs and pressure at the nodes at the time references (col 2 lines 13-29, col 8 lines 29-30 and 43-56). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba and Miyata to facilitate water velocity at the arcs and pressure as taught by Hunnicutt that would reduce the loss of energy to maximize water velocity and enable redirecting the water to surrounding terrain (Hunnicutt, col 8 lines 53-56). 
   As per Claim 7, Ba in view of Miyata and Hunnicutt teaches the method of claim 6, Ba further teaches wherein said changing the set of values of the control variables comprises adding control variables in the set of the control variables (parameters for the process [0025], Fig 2, certainty/uncertainty parameters available to the user and can be provided [0026], [0036]).

12.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata, Hunnicutt and Allen et al, hereinafter Allen (US 2014/0052421 – of record).
As per Claim 8, Ba in view of Miyata and Hunnicutt teaches the method of claim 6, wherein computing the residue value of the subset of the state variables,Miyata further teaches changing the set of values of control variables is determined by an iterative method comprising calculating one of a gradient [0043], or a gradient and a Hessian. Ba and Miyata do not explicitly teach calculating values of one of a least square, Bayesian objective function, or absolute error function. Allen discloses calculating values of one of a least square, Bayesian objective function, or absolute error function [0047], [0074], [0060]-[0064. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba, Miyata, and Hunnicutt to compute residue values as taught by Allen that would reduce the ill-conditioned state of the hydraulic model calibration procedure, e.g. using Bayesian techniques (Allen, [0047]). 
Conclusion
13.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                   


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863